This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3                  Plaintiff,

 4          v.                                                   No. 34,892


 5 ANGEL LARA,

 6                  Defendant,

 7 _________________________________

 8 IN RE ZACH JONES,

 9                  Attorney-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Stan Whitaker, District Judge

12 Hector H. Balderas, Attorney General
13 Santa Fe, NM

14 for Appellant


15                                 MEMORANDUM OPINION

16 HANISEE, Judge.
 1   {1}   The State appeals from the district court’s order finding Assistant District

 2 Attorney Zach Jones (ADA Jones) in direct criminal contempt, and ordering him or

 3 the Bernalillo County District Attorney’s Office to pay a fine of $50.00, for failure to

 4 appear at a hearing scheduled in a matter in which ADA Jones had entered his

 5 appearance on behalf of the State. [DS 4-5] Summary reversal was proposed for the

 6 reasons stated in the notice of proposed disposition. Our records indicate that the

 7 district court was served with the notice. No memorandum opposing summary

 8 reversal has been filed, and the time for doing so has expired. See Rule 12-210(D)(3)

 9 NMRA. Accordingly, we reverse the district court’s order finding Assistant District

10 Attorney Zach Jones in contempt and imposing a fine of $50.00 for the reasons stated

11 in this Court’s notice of proposed disposition. [RP 215]

12   {2}   REVERSED.

13   {3}   IT IS SO ORDERED.

14
15                                         J. MILES HANISEE, Judge


16 WE CONCUR:


17
18 JAMES J. WECHSLER, Judge


19

                                              2
1 M. MONICA ZAMORA, Judge




                            3